DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-14 are pending.

Election/Restrictions
Applicant’s election without traverse of the species Interferon α2b , vector and enhancing agent administered contemporaneously, and intra-lesionally, in the reply filed on 11/22/2021 is acknowledged.
Claims 12, 13 and the non-elected species withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.
Claims 1-11 and 14 are examined herein as they read on the elected subject matter.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application number 60/528525, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The indicated application fails to disclose treating lung cancer with a recombinant vector encoding an interferon.  A search of 60/528525 did not identify the word “lung” or any type of lung cancer.  Therefore, the effective filing date for claims 1-4, 6-14 is 12/10/2004, the filing date of 11/009689 which is the earliest application which appears to disclose treating lung cancer with a recombinant vector encoding an interferon.
Furthermore, the disclosure of the prior-filed application numbers 16/214180, 14/924136, 12/706,625, 11/009689, and 60/528525, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the indicated applications disclose a method of treating a tumor comprised of mesothelioma cells with a recombinant vector encoding an interferon.  Accordingly claim 5 is not entitled to the benefit of the prior applications. Therefore, the effective filing date for claim 5 is 1/10/2020, the filing date of the instant application which is the 
Should Applicants traverse, they are asked to identify the specific location (such as by identifying the page and line number) where support can be found in the priority documents.

Claim Rejections - 35 USC § 112(a)/first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 is includes the limitation that the tumor is comprises of neoplastic mesothelioma cells.  Claim 8 includes the limitation that the enhancing agent comprises (3α,5β,7α,12α)-N[3-[(4-O-D-galactopyranosyl-D-glucanoyl)amino]propyl]-3,7,12-trihydroxy-N[3-[[(3α,5β,7α,12α)-3,7,12-trihydroxy-24-oxocholan-24-yl]amino]propyl]-cholan-24-amide.  The specification was 

Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ahmed et al. (Human Gene Therapy (1999) 10:77-84, of record).
Ahmed teach a method of treating lung cancer by contacting said cancer with a recombinant vector encoding an interferon (claim 1), wherein the recombinant vector is an adenovirus (claim 2) that is replication deficient (claim 3) wherein the interferon is an interferon alpha (claim 4) that is interferon α2b.  Specifically, Ahmed teaches a method wherein a replication deficient adenovirus encoding interferon α2b was used to infect different types of 
Therefore, Ahmed anticipates the instant claims.

Claim 6 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sterman et al. (Amer. Jour. Respir. Crit. Care Med. (2011) 184(12):1395-9).
It is noted that the effective filing date for claim 5 is 1/10/2020, the filing date of the instant application, as indicated above.
Claim 6 is drawn to a method of treating tumor comprised of neoplastic mesothelioma cells by contacting said cells with a recombinant vector encoding an interferon, wherein the recombinant vector is an adenovirus that is replication deficient and wherein the interferon is interferon α2b.
Sterman teaches a method wherein an adenovirus encoding interferon α2b was used to treat malignant pleural mesothelioma, which includes neoplastic mesothelioma cells,  (see abstract), and specifically teaches that the adenovirus is replication deficient (e.g., see page 1195, under “Adenoviral Vector”).
Therefore, Sterman anticipates claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahmed et al. (Human Gene Therapy (1999) 10:77-84, of record), as applied to claims 1-4 in the rejection above, in view of WO 03/053365 (hereafter “Ihnat”).
As indicated in the rejection above, Ahmed et al. teaches a method wherein a replication deficient adenovirus encoding interferon α2b was used to infect different types of cancers (see abstract), and explicitly teaches that one cancer which was treated was human non-small cell carcinoma NCI-H69 (see page 77, last paragraph; Figure 3; etc.).
Ahmed et al. does not teach that an enhancing agent, specifically the enhancing agent of claim 8, is administered together/contemporaneously to the cancer cells, or that the vector and enhancing agent are administered intra-lesionally.  It is noted that the enhancing agent of claim 8 appears to be an enhancing agent identified as Syn3 in the specification (e.g., see page 8, Formula I).
Ihnat teaches (3α,5β,7α,12α)-N[3-[(4-O-D-galactopyranosyl-D-glucanoyl)amino]propyl]-3,7,12-trihydroxy-N[3-[[(3α,5β,7α,12α)-3,7,12-trihydroxy-24-oxocholan-24-yl]amino]propyl]-cholan-24-amide (Syn3) is a delivery enhancing agent that can be used to enhance the delivery of a recombinant viral vector to any cancerous tissue or organ using any delivery method known to the ordinary skilled artisan including intratumoral administration (e.g., see [0069]).  Ihnat teaches that the epression vector can be formulated in a buffer comprising the delivery enhancing agent and delivered to cancer tissue (e.g., see [0074]).  Ihnat also explicitly teaches that the cancerous tissue can be any of any tissue or organ having an epithelial membrane including lung (see [0069], [0074]).  Ihant also explicitly claims a method of treating a disease in a mammal comprising administering a therapeutically effective amount of a pharmaceutical composition comprising SYN3 in combination with a pharmaceutically acceptable carrier (see claim 19). It is 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to time of invention to combine the Ahmed et al. and Ihnat to make the claimed invention with a reasonable expectation of success.  Ihnat teaches that SYN3 can be used as a delivery enhancing agents for viral vectors to various tissue types, including lung tissue, providing a motivation to combine the references.
The combination of prior art cited above satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

In this case, rationales (A), (C), (D), and/or (E) support a conclusion of obviousness.
Therefore, the instant claims are unpatentable over the cited prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-5, 7-11, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,439,977. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are drawn to a method of treating lung cancer by contacting said cancer with a recombinant vector encoding an interferon (see claim 1).  Claim 1 of the ‘977 patent is drawn to a method of treating lung cancer by contacting said cancer with a recombinant vector encoding an interferon.  Instant claim 1 is broader in scope and full encompasses claim 1 of the ‘977 patent.  Since a broad genus claim is anticipated by the species it encompasses, instant claim 1 is anticipated by claim 1 of the ‘977 patent.  Instant claims 2-5, 7-11 and 14 correspond to claims 2-10, 13 of the ‘977 patent.
Therefore, a nonstatutory double patenting rejection of the instant claims is proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635